Citation Nr: 0315380	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  02-00 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for residuals of 
cadioembolic stroke.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from November 1964 to April 
1965, and from March 1968 to September 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2001 rating decision of the Department of 
Veteran's Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Sioux Falls, South Dakota.  The M&ROC denied 
entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for residuals of cardioembolic stroke.  The veteran 
submitted a timely notice of disagreement with that 
determination.  

The veteran provided oral testimony before a Hearing Officer 
at the M&ROC in August 2001, a transcript of which has been 
associated with the claims file.

The veteran provided oral testimony before the undersigned 
Veterans Law Judge sitting at the M&ROC in August 2002.  
However, his testimony inadvertently did not record.  In 
October 2002 the Board, by letter, advised the veteran that 
he had the option of once again providing oral testimony 
before a Veterans Law Judge if he so desired.  In early 
November the veteran advised the Board that he did not want 
another hearing.


REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the M&ROCs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In this case, the M&ROC's failure to issue a development 
letter consistent with the notice requirements of the VCAA 
amounts to a substantial oversight indicative of minimal 
M&ROC development and accordingly compels remand.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  

Accordingly, this case is remanded for the following:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the M&ROC.  Kutscherousky v. 
West, 12 Vet.  App. 369 (1999).  

2.  The M&ROC should furnish the 
appellant a development letter consistent 
with the notice of requirements of the 
VCAA, as clarified by Quartuccio, supra.  

3.  The M&ROC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case, if 
necessary.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the M&ROC.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


